 


109 HR 1240 IH: Emergency Medical Services Support Act
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1240 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Hefley (for himself and Mr. Allen) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish a Federal Interagency Committee on Emergency Medical Services, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Emergency Medical Services Support Act. 
2.Federal Interagency Committee on Emergency Medical Services 
(a)EstablishmentThe Secretary of Transportation and the Secretary of Homeland Security, acting through the Under Secretary for Emergency Preparedness and Response of the Department of Homeland Security and in consultation with the Secretary of Health and Human Services, shall establish a Federal Interagency Committee on Emergency Medical Services (in this Act referred to as the Interagency Committee on EMS) to improve coordination and enhance support of emergency medical services. 
(b)MembershipThe Interagency Committee on EMS shall consist of the following officials (or their designees): 
(1)The Administrator of the National Highway Traffic Safety Administration. 
(2)The Director of the Office for Domestic Preparedness of the Department of Homeland Security. 
(3)The Administrator of the Health Resources and Services Administration of the Department of Health and Human Services. 
(4)The Director of the Centers for Disease Control and Prevention of the Department of Health and Human Services. 
(5)The Administrator of the United States Fire Administration of the Department of Homeland Security. 
(6)The Administrator of the Centers for Medicare  Medicaid Services of the Department of Health and Human Services. 
(7)The Under Secretary of Defense for Personnel and Readiness. 
(8)The Assistant Secretary for Public Health Emergency Preparedness of the Department of Health and Human Services. 
(9)The Director of the Indian Health Service of the Department of Health and Human Services. 
(10)The Bureau Chief of the Wireless Telecommunications Bureau of the Federal Communications Commission. 
(11)A representative of any other Federal agency identified by the Secretary of Transportation or the Secretary of Homeland Security, acting through the Under Secretary for Emergency Preparedness and Response of the Department of Homeland Security and in consultation with the Secretary of Health and Human Services, as having a significant role in relation to the purposes of the Interagency Committee on EMS. 
(c)LeadershipThe members of the Interagency Committee on EMS shall annually select an individual from among the members of the Committee to serve as chairperson of the Committee. 
(d)ActivitiesThe Interagency Committee on EMS shall carry out the following activities: 
(1)Ensuring coordination among the Federal agencies represented on the Committee with State, local, tribal, and regional emergency medical services and 9–1–1 systems. 
(2)Identifying State, local, tribal, and regional emergency medical services and 9–1–1 needs. 
(3)Ensuring that emergency medical services are appropriately integrated with homeland security and other emergency response programs. 
(4)Recommending new or expanded programs, including grant programs, for— 
(A)improving State, local, tribal, and regional emergency medical services; and 
(B)implementing improved interoperable voice and data emergency medical services and communications technologies, including wireless 9–1–1. 
(5)Identifying ways to streamline the process through which Federal agencies support State, local, tribal, and regional emergency medical services. 
(6)Assisting State, local, tribal, and regional emergency medical services in setting priorities based on identified needs. 
(7)Advising, consulting, and making recommendations on matters relating to the implementation of the coordinated State emergency medical services programs. 
(e)MeetingsThe Interagency Committee on EMS shall meet as frequently as is determined necessary by the chairperson of the Committee, but no less frequently than quarterly. 
(f)AdministrationThe Administrator of the National Highway Traffic Safety Administration, in cooperation with the Director of the Office for Domestic Preparedness of the Department of Homeland Security, shall provide administrative support to the Interagency Committee on EMS, including scheduling meetings, setting agendas, keeping minutes and records, and producing reports. 
(g)Annual reportsThe Interagency Committee on EMS shall prepare and submit an annual report to Congress on the Committee’s activities, actions, and recommendations, and shall include in such report a description of respective Federal agency responsibility, support, and coordination of emergency medical services systems. 
3.Federal Interagency Committee on Emergency Medical Services Advisory Council 
(a)EstablishmentThere is established a Federal Interagency Committee on Emergency Medical Services Advisory Council (in this Act referred to as the Advisory Council) that shall consist of not more than 13 individuals with an interest or expertise in emergency medical services selected by the Interagency Committee on EMS. 
(b)MembershipIn selecting members of the Advisory Council, the Interagency Committee on EMS shall ensure that the Advisory Council represents— 
(1)both urban and rural areas; and 
(2)all sectors of the emergency medical services community. 
(c)LeadershipMembers of the Advisory Council shall annually select an individual from among the members of the Council to serve as chairperson of the Advisory Council. 
(d)ActivitiesThe Advisory Council shall make recommendations to the Interagency Committee on EMS on topics including the following: 
(1)Improved coordination and support of emergency medical services systems among Federal programs. 
(2)Development of a national emergency medical services plan. 
(3)Standards, guidelines, benchmarks, and data collection on emergency medical services. 
(4)Guidelines for conducting needs assessments for improving community-based emergency medical services systems at State and local levels. 
(5)Creation of new, or the expansion of existing, grants or other programs for improving community-based emergency medical services. 
(6)Consolidation or realignment of Federal agency or program responsibility for emergency medical services. 
(7)Strengthening emergency medical services systems through enhanced workforce development, education, training, exercises, equipment, medical oversight, and other areas. 
(8)Issues or topics to be addressed in the annual report of the Interagency Committee on EMS. 
(e)Annual reportBefore the Interagency Committee on EMS submits to Congress the annual report required under section 2(g), the Advisory Council shall review the report and include independent information or recommendations for inclusion in the report, as deemed appropriate by the Advisory Council. 
(f)MeetingsThe Advisory Council— 
(1)shall meet at the same time and place as the Interagency Committee on EMS, when such Committee meets; and 
(2)may conduct independent meetings to receive public comment and collect data and information. 
(g)Compensation and reimbursement 
(1)CompensationThe members of the Advisory Council shall receive no pay by reason of their service as a member of the Advisory Council. 
(2)Travel expensesThe members of the Advisory Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter 1 of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Advisory Council. 
(h)AdministrationThe Administrator of the National Highway Traffic Safety Administration, in cooperation with the Director of the Office for Domestic Preparedness of the Department of Homeland Security, shall provide administration support to the Advisory Council. 
 
